EXECUTION VERSION


SETTLEMENT AND MUTUAL RELEASE AGREEMENT
This SETTLEMENT AND MUTUAL RELEASE AGREEMENT (this “Agreement”), dated as of
October 24, 2017, is by and between Function(x) Inc., a Delaware corporation
(the “Company”), Robert F.X. Sillerman (“Sillerman”), and the other signatories
hereto (each, a “Subscriber” and collectively, the “Subscribers”). The Company
and the Subscribers are hereinafter jointly referred to as “Parties” and
individually, a “Party.”
RECITALS
WHEREAS, on or about May 2, 2017, in connection with a private placement held by
the Company, each Subscriber previously entered into a Subscription Agreement
(the “Subscription Agreement”) pursuant to which such Subscriber purchased from
the Company certain shares of Series G Stock, par value $0.001 per share (the
“Series G Stock”);
WHEREAS, on or about July 19, 2017, the Company and the Subscribers entered into
an Amendment and Mutual Release Agreement (the “Amendment and Mutual Release”),
whereby the Company and the Subscribers agreed to, among other things,
compromise and settle any and all claims between the Company and the Subscribers
and to release and discharge one another from any and all duties, obligations,
covenants and representations under or arising out of the Subscription
Agreement, the issuance and sale of the shares of Series G Stock and any and all
disclosures, representations and/or warranties made in connection therewith, as
more fully described therein;
WHEREAS, the Company defaulted under the terms of the Amendment and Mutual
Release;
WHEREAS, the Company desires to make certain Installment Payments (as defined
below) to the Subscribers in accordance with Section 2, and in connection
herewith, the Parties have entered into an Escrow Agreement, together with
Grushko & Mittman, P.C., as escrow agent (“Escrow Agent”), dated as of the date
hereof (the “Escrow Agreement”), pursuant to which each of the Company and
Sillerman have agreed to deposit with the Escrow Agent all cash payable to the
Subscribers pursuant to such Installment Payments (as defined below), to be
released pursuant to and in accordance with the terms of this Agreement and the
Escrow Agreement;
WHEREAS, each of the Company and Sillerman have agreed to provide a Confession
of Judgment (as defined below) to be held by the Escrow Agent and to be released
pursuant to and in accordance with the terms of this Agreement and the Escrow
Agreement; and
WHEREAS, in consideration of the Parties’ agreements contained herein with
respect to the Installment Payments and the Escrow Agreement, the Company and
the Subscribers desire to compromise and settle any and all claims between them
relating to the Released Subscription Claims (as defined below) and release and
forever discharge each other from all duties, obligations, covenants and
representations under or arising out of the Released Subscription Claims and to
relinquish all of their respective rights, powers, privileges, interests and
claims under or arising out of the Released Subscription Claims, pursuant to and
in accordance with the terms of this Agreement.
AGREEMENTS
NOW THEREFORE, in consideration of the foregoing and the mutual releases and
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
1.Confessions of Judgment. In consideration of the mutual release contained in
Section 3 and the other agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Company and Sillerman:
(a)    Company Confession of Judgment. The Company shall execute an Affidavit of
Confession of Judgment (the “Company Confession of Judgment”), reasonably
acceptable to the Subscribers, acknowledging a debt owed to the Subscribers in
an aggregate amount equal to the amount set forth next to each Subscribers’ name
on Exhibit A hereto (the “Settlement Amount”) and to provide such Company
Confession of Judgment to Escrow Agent simultaneously with the execution of this
Agreement, to be held by Escrow Agent pursuant to and in accordance with the
terms of this Agreement and the Escrow Agreement. The Parties hereby agree that
if the Company or Sillerman makes a payment or payments to the Escrow Agent in
an aggregate amount equal to the sum of the initial four (4) Installment
Payments due to the Subscribers pursuant to the terms of Section 2 hereof on or
before the due date of the fourth (4th) Installment Payment (i.e. January 24,
2018), the Escrow Agent shall, immediately and without further requirements or
instruction, return the Company Confession of Judgment to the Company; provided,
however, in the event the Subscribers have not received an aggregate amount
equal to the sum of the initial four (4) Installment Payments due to the
Subscribers pursuant to the terms of Section 2 hereof on or before the due date
of the fourth (4th) Installment Payment (i.e. January 24, 2018), the Parties
agree that the Escrow Agent shall, immediately and without further requirements
or instruction, release the Company Confession of Judgment to the Subscribers
and that the Subscribers may enter the Company Confession of Judgment in a court
of competent jurisdiction.
(b)    Sillerman Confession of Judgment. The Company shall cause Sillerman to
execute an Affidavit of Confession of Judgment (the “Sillerman Confession of
Judgment” and together with the Company Confession of Judgment, the “Confessions
of Judgment”), reasonably acceptable to the Subscribers, acknowledging a debt
owed to the Subscribers in an aggregate amount equal to the Settlement Amount
and to provide such Sillerman Confession of Judgment to the Escrow Agent
simultaneously with the execution of the Escrow Agreement, pursuant to and in
accordance with the terms of the Escrow Agreement and this Agreement. The
Parties hereby agree if the Company or Sillerman makes a payment or payments to
the Escrow Agent in an aggregate amount equal to the sum of the initial four (4)
Installment Payments due to the Subscribers pursuant to the terms of Section 2
hereof on or before the due date of the fourth (4th) Installment Payment (i.e.
January 24, 2018), the Escrow Agent shall, immediately and without further
requirements or instruction, return the Sillerman Confession of Judgment to
Sillerman; provided, however, in the event the Subscribers have not received an
aggregate amount equal to the sum of the initial four (4) Installment Payments
due to the Subscribers pursuant to the terms of Section 2 hereof on or before
the due date of the fourth (4th) Installment Payment (i.e. January 24, 2018),
the Parties agree that the Escrow Agent shall , immediately and without further
requirements or instruction,release the Silerman Confession of Judgment to the
Subscribers and that the Subscribers may enter the Sillerman Confession of
Judgment in a court of competent jurisdiction.
2.    Installment Payments to Subscribers. In consideration of the mutual
release contained in Section 3 and the other agreements contained herein, and
other good and valuable consideration and sufficiency, of which are hereby
acknowledged by Company and Sillerman, the Company and/or Sillerman will deposit
funds with the Escrow Agent and hereby instruct the Escrow Agent to pay to each
Subscriber that has executed and delivered this Agreement to the Company by wire
transfer of immediately available funds, a pro rata portion of the Settlement
Amount in accordance with each Subscriber’s initial investment amount as set
forth on Exhibit A hereto. Such Settlement Amount shall be payable to each such
Subscriber in fifteen (15) monthly cash installments (each, an “Installment
Payment” and collectively, the “Installment Payments”), payable as follows: (i)
the first fourteen (14) Installment Payments shall be in an aggregate amount
equal to one/twenty-fourths (1/24th) of the Settlement Amount; and (ii) the
final Installment Payment shall be in an aggregate amount equal to the greater
of (x) nine/twenty-fourths (9/24th) of the Settlement Amount or (y) the
remaining unpaid balance of the Settlement Amount together with interest at the
annual rate of Three Percent (3%) calculated on the total amount of outstanding
Installment Payments commencing on the date of this Agreement and for so long as
any Installment Payments or part thereof are outstanding. The initial
Installment Payment shall be due and payable to each Subscriber as of the date
hereof. No cure period shall be applicable to the initial Installment Payment.
Each Subscriber’s pro rata share of each subsequent Installment Payment shall be
due and payable by wire transfer of immediately available funds to the account
identified in the wire instructions set forth on each Subscriber’s signature
page hereto as of the twenty-fourth (24th) day of each succeeding calendar month
(each, an “Installment Payment Due Date”). If any Installment Payment Due Date
shall fall on a day that is not a Business Day, then such Installment Payment
shall be due and payable on the next succeeding Business Day. Commencing with
the fourth (4th) Installment Payment if any Installment Payment is not paid by
or on behalf of the Company on any Installment Payment Due Date then the
remaining unpaid balance of the Settlement Amount shall immediately come due
payable. For the avoidance of doubt, the Parties agree that any Installment
Payments made by or on behalf of the Company pursuant to this Agreement shall
reduce dollar-for-dollar the total amount owed by the Company to the
Subscribers. For purposes of this Agreement, the term “Business Day” shall mean
any day other than a Saturday, a Sunday or a legal holiday or a day on which
banking institutions are authorized or obligated by law to close in New York.
The Installment Payments will be delivered to each Subscriber pursuant to the
wire instructions set forth on such Subscriber’s signature page hereto. The
Parties acknowledge and agree that the Installment Payments will only be
released to the Subscribers by the Escrow Agent in accordance with each
Subscriber’s pro rata share of each Installment Payment as set forth on Schedule
1 hereto.
3.    Settlement; Mutual Release.
(a)    Settlement. By execution of this Agreement, each Subscriber acknowledges
and confirms that, effective upon the indefeasible and timely payment of all the
amounts payable by the Company pursuant to Section 2 above (subject to the
applicable cure period, if any), all obligations and liabilities of the Company
and its Releasees (as defined below) relating to the Released Subscription
Claims shall be deemed to be fully satisfied. Each of the Parties acknowledges
that the mutual release contained in Section 3(b) (the “Mutual Release”)
constitutes a material inducement upon which the other Parties are relying and
will rely in entering this Agreement, and each Party agrees that any breach by
such Party of the Mutual Release shall be deemed to constitute a material breach
of this Agreement by such Party. The Parties further acknowledge and agree that
this Agreement may be plead or asserted by or on behalf of any Party as a
defense and a complete bar to any action or claim that may be brought against or
involving such Party by any other Party or person purporting to act on behalf of
any other Party with respect to the Released Subscription Claims.
(b)    Mutual Release. The Company and Sillerman hereby releases and discharges,
unconditionally, absolutely and forever, each Subscriber, and their respective
Releasees (as defined below) and each Subscriber hereby releases and discharges,
unconditionally, absolutely and forever, the Company and its Releasees, from and
against any and all actions, causes of action, suits, liabilities, losses,
costs, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims, and
demands whatsoever of every kind and description, whether arising under common
law, rule, regulation, statute, in law, admiralty or equity, against the Parties
and their Releasees, that the undersigned, on its own behalf and on behalf of
its heirs, executors, administrators, successors and assigns ever had, now have
or hereafter can, shall or may, have for, upon, by reason of or arising out of
the Subscription Agreement, the Offering (as defined in the Subscription
Agreement), the issuance and sale of the Series G Stock, and any and all
disclosures, representations and/or warranties made in connection therewith and
any and all matters related to any of the forgoing, whether or not known or
unknown (collectively, the “Released Subscription Claims”); provided, however,
this paragraph does not and is not intended to release any Party from its
obligations under (i) this Agreement, (ii) the Escrow Agreement, (iii) any other
agreement with the Company or available to a Subscriber with respect to any debt
obligation or security of the Company other than the Series G Stock, or (iv) or
any indemnification rights available to such Subscriber under any agreement or
at law or equity. For purposes hereof, the term “Releasees” means, with respect
to any Party, such Party’s heirs, executors, administrators, parent company,
holding company, subsidiaries, successors, assigns, predecessors, past and
present, officers, directors, principals, control persons, past and present
employees and registered representatives, insurers, representatives, and
attorneys, provided that any such Release must acknowledge the status of every
other Releasee as a Releasee hereunder.
(c)    Return of Installment Payments. In the event a Subscriber is required for
any reason to return any portion of the Installment Payments to be made pursuant
to Section 2 to the Company, any successor of the Company, bankruptcy trustee,
or any other person or entity, then such Subscriber’s releases, waivers and
settlements contained in this Agreement shall be null and void ab initio and
such Subscriber will be restored to all of such Subscriber’s rights, claims, and
entitlements as they existed prior to the execution of this Agreement and the
Company will not receive credit for any payment which is actually returned.
4.    Representations and Warranties.
(a)    The Company hereby represents and warrants to each Subscriber and each
Subscriber, for itself only, hereby represents and warrants to the Company that:
(i)    Such Party has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and the transactions contemplated
hereby, and, if such Party is a legal entity, has taken or caused to be taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and the transactions contemplated hereby, and the representative
executing this Agreement on its behalf is authorized to do so.    
(ii)    This Agreement constitutes the valid and legally binding obligations of
such Party enforceable against such Party in accordance with its terms, except
as enforceability may be limited by principles of equity or by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally.
(iii)    Such Party is the sole owner of the actual or alleged claims, rights,
causes of action, and other matters which are released by it under Section 3 and
has not sold, assigned, pledged, transferred (or purported to have sold,
assigned, pledged, or transferred), whether by written or oral agreement,
operation of law or otherwise, any right, title, or interest in any claim
covered by the Mutual Release.
(iv)    Except as provided herein, there is no restriction, direct or indirect,
on the agreements made or the actions taken or to be taken by it pursuant to
this Agreement and there is no litigation pending or threatened against such
Party that would affect the right or ability of such Party to consummate the
transactions contemplated hereby.
(b)    Each Subscriber further represents and warrants to the Company that such
Subscriber is the sole beneficial and record owner of all of the Series G Stock
issued to such Subscriber pursuant to such Subscriber’s Subscription Agreement,
free and clear of all liens, claims, pledges, charges, defects in title,
security interests or encumbrances, whether arising under contract, by operation
of law or otherwise.
5.    Confidentiality. The Parties understand and agree that this Agreement,
including facts and circumstances and all matters related to the subject of this
Agreement, and the terms or substance of this Agreement, shall forever be deemed
confidential between the Parties. Except for tax authorities, accountants and
attorneys, and as required under the statutes, rules or regulations of any
federal or state government, government agency, court of competent jurisdiction
or securities industry self-regulatory organization, of which either Party is a
member, the Parties shall not disclose or divulge this information to others
unless required by lawful order of any court of competent jurisdiction and so as
to enforce the instant agreement. The Parties agree that they shall refrain from
making any disparaging remarks concerning the other Party. Any non-disclosure
provision in this Agreement does not prohibit or restrict the Company or the
Subscriber (or their respective attorneys) from responding to any inquiry about
this settlement or its underlying facts by the Securities and Exchange
Commission, the Financial Industry Regulatory Authority, or any other
self-regulatory organization. The restriction in this section shall no longer
apply upon the sooner of (i) two years; or (ii) the public disclosure of the
terms of this Agreement by the Company. The Company undertakes to make such
disclosures of this Agreement and the transactions contemplated herein with the
Securities and Exchange Commission as required by applicable law.
6.    Fees and Expenses. Each of the Parties will bear and is responsible for
its own costs, expenses and attorneys’ fees incurred in connection with the
negotiations, preparation, execution and implementation of this Agreement and
the transactions contemplated hereby; provided, however, that the Company agrees
to pay the first twenty thousand dollars ($20,000) of the Subscribers’ legal
fees and expenses including expenses of litigation counsel incurred before the
date hereof. Such amount shall be paid to the Escrow Agent together with the
execution of this Agreement.
7.    Acknowledgements. Each Party acknowledges and agrees that: (a) in making
its decision to execute this Agreement and to enter into the transactions
contemplated hereby and thereby, such Party has relied and will rely solely upon
the results of its independent investigation, due diligence review and
verification and the representations, warranties, terms and conditions of this
Agreement, and will not be entitled to rely on any other statements or advice
from the other Parties or their respective affiliates or representatives; (b)
each other Party has not made and is not making any express or implied
representations or warranties to the other Parties, except as expressly set
forth in this Agreement; (c) this Agreement is executed voluntarily by it,
without duress or undue influence on the part of, or on behalf of it; (d) it has
had the opportunity to receive, and has in fact received, representation by
counsel of its choice in the negotiation for, and in the performance and
execution of, this Agreement; (e) it has read this Agreement, had the terms of
this Agreement fully explained to it by its counsel and is fully aware of the
contents of this Agreement and the legal effect thereof, and (f) the
consideration upon receipt by such Party will be actual and adequate. Each
Subscriber further acknowledges and agrees that, in making its decision to
execute this Agreement, (x) it is not relying on the Company to provide it with
any information, facts, projections, forecasts, analysis, documents or materials
that may be relevant to such decision and is making its own decision without any
such reliance, and (y) the Company has made no representation as to the
Company’s financial condition or the treatment of the payments to be made
hereunder by any court of competent jurisdiction.
8.    Tax Liability. No Party has made any promises or representations to
another Party regarding its or their tax liability, if any, for the payments
made in accordance with this Agreement. Each Party is solely responsible for
accounting for that Party’s tax liability and complying with all tax codes and
regulations with respect to the receipt of the funds paid and other
consideration made pursuant to this Agreement
9.    Jointly Drafted. The Parties and their respective counsel mutually
contributed to the preparation of this Agreement and have had the opportunity to
review and revise same. No provision of this Agreement shall be construed
against any Party because that Party or its counsel drafted the provision. All
terms of this Agreement shall be construed equally as to all Parties.
10.    Entire Agreement. This Agreement contains the entire agreement and
understanding concerning the subject matter hereof between the Parties and
supersedes and replaces all prior negotiations, proposed agreement and
agreements, written or oral. Each of the Parties hereto acknowledges that none
of the Parties hereto, agents or counsel of any Party, has made any promise,
representation or warranty whatsoever, express or implied, not contained herein
concerning the subject hereto, to induce it to execute this Agreement and
acknowledges and warrants that it is not executing this Agreement in reliance on
any promise, representation or warranty not contained herein.
11.    No Third Party Beneficiaries; Exception.  
(a)    This Agreement is made and entered into for the sole protection and
benefit of the Parties and their Releasees and no other person or entity shall
have any right of action hereon, right to claim any right or benefit from the
terms contained herein, or be deemed a third party beneficiary hereunder.
(b)    The Company and Sillerman may enter into an agreement between themselves
regarding how to treat any payments made by Sillerman on behalf of the Company
pursuant to this Agreement.
12.    Notices. Any notices or other communications required or permitted
hereunder will be in writing and will be sufficiently given if delivered
personally, sent by registered mail or certified mail (return receipt
requested), reputable express courier or facsimile. Such notice shall be deemed
effective (a) on the third (3rd) Business Day following the day on which the
notice or other communication is mailed or (b) on the day delivered by other
means in accordance with this Section 12 or, if not a Business Day on the next
succeeding Business Day, to the address as specified in this Section 12
(provided that if given by facsimile, it shall not be valid unless receipt
confirmation is also received). All such notices and communications shall be
delivered to the appropriate parties at the following addresses:
If to the Company:    Function(x) Inc.
902 Broadway, 11th Floor
New York, New York 10010
Telephone No.:(212) 231-0092
Attention: Robert F. X. Sillerman;
Michelle Lanke
E-mail: onerfxs1@gmail.com;
mlanken@functionxinc.com
 
If to any Subscriber to the respective address set forth on the counterpart
signature page of this Agreement signed by such Subscriber.
13.    Amendments. This Agreement may not be modified or amended in any manner
except by an instrument in writing specifically stating that it is a supplement,
modification or amendment to the Agreement and signed by each of the Parties
hereto against whom such modification or amendment shall be claimed to be
effective.
14.    Enforceability. Should any provision of this Agreement be declared or be
determined by any court or tribunal to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be severed and deemed not to be
part of this Agreement.
15.    Governing Law; Consent to Jurisdiction. This Agreement shall be
interpreted solely pursuant to the laws of the State of New York, exclusive of
its conflicts of laws principles. Each of the Parties hereto irrevocably submits
to the exclusive jurisdiction of the courts of the State of New York, for the
purposes of any suit, action, or other proceeding arising out of this Agreement
or any transaction contemplated hereby.
16.    WAIVER OF JURY TRIAL. THE PARTIES WAIVE ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT
AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.
17.    Counterparts; Headings. This Agreement may be executed in facsimile
counterparts, each of which, when all Parties have executed at least one such
counterpart, shall be deemed an original, with the same force and effect as if
all signatures were appended to one instrument, but all of which together shall
constitute one and the same Agreement. The headings contained in this Agreement
are inserted only for reference as a matter of convenience and in no way define,
limit or describe the scope or intent of this Agreement, and will not affect in
any way the construction, meaning or interpretation of this Agreement.
18.    Acknowledgment of Receipt of Initial Installment Payment. The Parties
acknowledge that a payment of $125,000.00 was received by the Escrow Agent on
October 2, 2017 from FXM, Inc. on Sillerman’s behalf, to be used as partial
consideration for the initial Installment Payment, and upon exection of this
Agreement Sillerman and/or the Company shall wire $7,484.00 to the Escrow Agent,
representing the remaining balance on the intial Installment Payment due and
payable to the Subscribers as of the date hereof. The Parties acknowledge that
the second (2nd) Installment Payment is due November 24, 2017.
19.    Further Assurances. Each Party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
Party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
[signature pages follow]



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date first above written.
Function(x) Inc.


By:     
Robert F.X. Sillerman
Chief Executive Officer


    
Robert F.X. Sillerman




    
Signature of the Subscriber
(Entities please provide the signature of the
Subscriber’s duly authorized signatory.)


    
Name of the Subscriber [please print]


    
Name of Signatory (Entities only)


    
Title of Signatory (Entities only)


$    
Subscriber’s Initial Investment Amount


Wire Instructions:

Exhibit A










        